Citation Nr: 0300256	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  99-04 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an effective date, prior to September 10, 
1997, for the grant of service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Philadelphia Regional Office (RO) and Insurance Center.  
The RO granted service connection for PTSD, effective 
September 10, 1997.  The appellant has appealed the 
effective date of the award of service connection.  

During the appeal process, the appellant changed his 
residence and the RO in Newark, New Jersey, has assumed 
jurisdiction of his claim.

The Board notes that form 23-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) has 
apparently been misplaced.  This issue is referred to the 
RO for the appropriate action.  38 C.F.R. § 14.631 (2002).  

The veteran was afforded a travel board hearing before the 
undersigned member of the Board in March 2001.  A 
transcript of the hearing has been associated with the 
claims folder.  


FINDINGS OF FACT

1.  An informal claim for service connection for PTSD was 
prepared by a VA representative in August 1996.

2.  The informal claim is deemed lost and a VA employee 
has certified that such was prepared.


CONCLUSION OF LAW

The effective date for a grant of service connection for 
PTSD is August 31, 1996. 38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Unless specifically provided otherwise, the effective date 
of an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of application therefor.  38 C.F.R. 
§ 5110(a).  The effective date of an award of disability 
compensation to the veteran shall be the day following the 
date of discharge or release if application therefor is 
received within one year from such date of discharge or 
release.  38 U.S.C.A. § (b)(1).  Otherwise, the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

A specific claim in the form prescribed by the Secretary 
of Veterans Affairs must be filed in order for benefits to 
be paid to any individual under the laws administered by 
the VA. 38 U.S.C.A. § 5101(a) (West 1991).  38 C.F.R. § 
3.155 (2002) provides that any communication or action 
indicating intent to apply for one or more VA benefits may 
be considered an informal claim.  Such an informal claim 
must identify the benefit sought.  38 C.F.R. § 3.1(p) 
(2002) defines "application" as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  VA is required to identify and act on 
informal claims for benefits.  8 U.S.C.A. § 5110(b)(3) 
(West 1991); 38 C.F.R. §§ 3.1(p), 3.155(a) (2002).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.

The effective date of an evaluation and award of 
compensation based on direct service connection is the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 C.F.R. 3.400(b) (2) (2002).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
VCAA, (U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 
29, 2001) (to be codified as amended at 38 C. F. R. § 
3.159 (2001).  The record shows that the appellant was 
notified in the April 1998 and July 1998 rating decisions 
of the reasons and bases for the decision.  He was further 
notified of this information in the December 1998 
statement of the case.  The Board concludes that the 
discussions in the April 1998 and July 1998 rating 
decisions and in the statement of the case, which were all 
sent to the appellant, informed him of the information and 
evidence needed to substantiate the claim.  In addition, 
by letter dated in October 2002, he was advised of the 
procedures by which to submit additional evidence.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that 
the appellant was afforded an opportunity to present 
evidence and argument in support of his claim, and did so 
at a hearing before the undersigned member of the Board in 
March 2001.  The Board member instructed that the claims 
folder be maintained at the RO in order to develop the 
claim, to include a request to the RO in New York for 
evidence in support of the appellant's claim, which 
resulted in a negative response.  The actions at the 
hearing complied with 38 C.F.R. § 3.103.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

The Board notes that VA issued regulations to implement 
the VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b), which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

Analysis

The appellant has appealed the effective date of the award 
of service connection for PTSD.  He asserts that he filed 
a claim for service connection for PTSD in 1996 through a 
VA representative, while he was hospitalized at a VA 
facility in New York.  

Initially, the Board notes that the appellant has not 
contended, and the evidence does not show, that he filed a 
claim of entitlement to service connection for PTSD within 
one year of separation from service in February 1970.  
38 U.S.C.A. § 5110(b)(1).  

The claims folder reflects that the earliest document of 
record reflecting intent to apply for entitlement to 
service connection for PTSD was received September 10, 
1997.  In correspondence dated in May 1998, T. D., of the 
VA Medical Center in New York stated that she had filed a 
VA Form 4138 for PTSD in August 1996 on behalf of the 
appellant.  A July 1998 report of contact reflects T. D.'s 
report of having visited with the appellant during his 
hospitalization from July 1996 to August 1996.  While the 
VA representative has stated that she filed a VA Form 4138 
in August 1996, in April 2001, the RO in New York 
specifically reported that a search of the files did not 
show any documents pertaining to the appellant's claim 
number.  Thus, the September 10, 1997 claim for service 
connection for PTSD is the only claim for such that has 
been associated with the claims folder.  

The Board notes that the record does reflect that VA was 
contacted via telephone by a "Vet Rep" in July 1996.  The 
document notes that the type of action required was 
service data and service connection data.  The document 
does not identify a claim for PTSD or identify any benefit 
sought.  Further, as this was a telephone inquiry, it was 
not written.  As such, the July 1996 contact does not 
constitute a claim or an informal claim for service 
connection for PTSD.  

Generally, the law and regulations governing the date of 
receipt of a claim would control.  However, VA has 
prepared an internal guideline, the 21-1.  This guide 
provides:  "Claims Filed and Lost.  If VA loses a claim, 
the employee having knowledge of the facts will prepare a 
statement for the file.  The employee and his or her 
supervisor will sign the statement.  Base the effective 
date of the duplicate claim on the date of receipt of the 
lost claim as established by the statement."

In this case, the veteran has testified that he started 
the claims process.  A VA employee has established that 
the document was prepared and forwarded.  The Board has no 
reason to doubt the veteran and the employee, who could 
subject to criminal penalty for preparing a false 
statement.  Therefore, the Board shall accept August 31, 
1996 as the date of the lost claim.  The Board reminds the 
veteran that whether the effective date is August 2 or 
August 31, the monetary benefit would not start until the 
first day of the next month.


ORDER

An effective date of August 31, 1996, for the grant of 
service connection for PTSD is granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

